                        No. 6:19-cv-00024

                        Rotrick D. Ivory,
                            Plaintiff,
                               v.
                         Gregg County,
                           Defendant.

                 Before BARKER , District Judge

                            ORDER

    Ivory filed this lawsuit on January 24, 2019. Doc. 1. Pursu-
ant to 28 U.S.C. § 636(b)(1) and (3), the case was referred to
United States Magistrate Judge K. Nicole Mitchell. Doc. 3. On
July 16, 2019, Judge Mitchell issued a report and recommen-
dation the case be dismissed without prejudice for failure to
prosecute. Doc. 7. This recommendation was based on Ivory’s
failure to notify the court of his current mailing address or
whereabouts. Id. On the day Judge Mitchell issued her report
and recommendation, a copy was mailed to Ivory’s last-
known address. On August 12, 2019, that copy was returned
to the court marked as undeliverable. Doc. 8.
      Once it is served with a copy of a magistrate judge’s re-
port and recommendation, a party has 14 days to file any ob-
jections. Fed. R. Civ. P. 72(b)(2). When no party objects to the
report and recommendation, the district court “need only sat-
isfy itself that there is no clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (en banc) (quoting Fed. R. Civ. P. 72(b) advisory
committee’s note (1983)), superseded by statute on other grounds,
28 U.S.C. § 636(b)(1) (extending time to object from 10 to 14
days)). As there is no clear error in the magistrate judge’s re-
port and recommendation, the court adopts it.
    Therefore, this action is dismissed without prejudice for
failure to prosecute. Any motions which may be pending in
this case are denied. The clerk of the court is directed to close
this case.


                    So ordered by the court on December 6, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -2-
